PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks an award of $527.02 for damages to his home caused by a Spencer State Hospital patient who left the hospital facility, and forced his way into claimant’s home. In its Answer, respondent admits the validity of the claim in the amount of $523.37 which it determined to be the correct amount. The respondent apparently deeming itself negligent, resulting in the escape and damage, the Court makes an award in the amount of $523.37.
Award of $523.37.